Citation Nr: 1242140	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  07-17 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an increased rating for rheumatic heart disease with residual valvular heart disease as a residual of rheumatic fever.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel

INTRODUCTION

The Veteran served on active duty from January 1958 to December 1960. 

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

The Veteran testified before the undersigned Veterans Law Judge at an August 2011 videoconference hearing.  A copy of the hearing transcript has been associated with the file.  In September 2011, the Board remanded the claim for additional development.


FINDING OF FACT

In October 2012, prior to the promulgation of a decision in the appeal, the Veteran's county service officer provided notice on the Veteran's behalf that he wished to withdraw his appeal of the claim for an increased rating for rheumatic heart disease.  He was said to be satisfied with a recently assigned increase.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal for the issue of an increased rating for rheumatic heart disease have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5)  (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2012).  The Veteran's county service representative, on the Veteran's behalf, has withdrawn this appeal as to the claim for an increased rating for rheumatic heart disease; hence, there remain no allegations of errors of fact or law for appellate consideration as to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue and the appeal is dismissed.


ORDER

The appeal of the claim for an increased rating for rheumatic heart disease is dismissed. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


